I.

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

WILLIAM LEE WALLACE CIVIL ACTION
VERSUS
JEFF LANDRY ET AL. NO.: 17-01790-BAJ-RLB

RULING AND ORDER

 

INTRODUCTION

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doe. 18) pursuant to 28 U.S.C. § 686(b)(1). The Report and
Recommendation addresses Petitioners Petition for Writ of Habeas Corpus
(Doc. 1). Petitioner challenges his conviction for second-degree murder in the
Nineteenth Judicial District Court. (Doc. 18 at p. 2). The Magistrate Judge
recommends that the Petition be denied. (/d. at p. 18).

The Report and Recommendation notified the parties that, pursuant to
28 U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report
and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Doc. 19 at p. 1). Petitioner filed
objections into the record. (Doc. 19).

For the reasons stated herein, the Magistrate Judge’s Report and
Recommendation (Doc. 18) is ADOPTED as the Court’s opinion herein.

Accordingly, the Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.
II.

OBJECTIONS

A. Failure to Call Expert Witness

Petitioner contends that the Magistrate Judge erred in concluding that his
trial counsel did not provide ineffective assistance when he failed to hire an
independent medical and/or forensic expert to rebut the testimony of the state’s
medical expert. (Doc. 19 at p. 2). Petitioner asserts that an expert would have shown
at trial that Petitioner did not possess a specific intent to kill, which is an element of
second-degree murder under Louisiana law. (Id.)

This argument fails. To obtain habeas relief for ineffective assistance of
counsel, a petitioner must demonstrate (1) that his counsel’s performance was
deficient and (2) that the deficient performance prejudiced his defense. Strickland v.
Washington, 466 U.S. 668, 687 (1984). The Court agrees with the Magistrate Judge’s
conclusion that Petitioner has not proven prejudice.

The facts in Petitioner’s case, as summarized in the Louisiana First Circuit
Court of Appeal, were as follows: Petitioner stabbed Robert Jenkins in the back, while
Jenkins attempted to jumpstart his car on the side of U.S. Hwy. 61. (Doc. 18 at p. 3).
Jenkins then turned around, at which point Petitioner stabbed Jenkins again.
Jenkins began to flee and Petitioner chased him. (/d.) Eventually Petitioner
abandoned the chase. (/d.) Jenkins died from his injuries. Ud.). The Court agrees with
the Magistrate Judge, and cannot conclude that a medical or forensic expert would

have led the jury to conclude that Petitioner did not have a specific intent to kill.
B. Failure to Object to Other Crimes Evidence

Petitioner contends that the Magistrate Judge erred in concluding that trial
counsel did not provide ineffective assistance when he failed to object to other crimes
evidence. (Doc. 19 at p. 3). Petitioner does not raise any arguments in support of this
objection. After a thorough review of the law and facts regarding this claim, the Court
finds no error in the Magistrate Judge’s conclusion, so it will not be modified.

C. Insufficiency of the Evidence

Petitioner contends that the Magistrate Judge erred in concluding that
Petitioner should not be granted habeas relief on the basis of the insufficiency of the
evidence at trial. (Doc. 19 at p. 4). Petitioner again does not raise any arguments in
support of this objection. After a thorough review of the law and facts regarding this
claim, the Court finds no error in the Magistrate Judge’s conclusion, so it will not be
modified.

D. Defendant's Access to the State Court Trial Record

Petitioner contends that the Magistrate Judge erred in concluding that he is
not entitled to habeas relief for his inability to access the state court trial record to
prepare a pro se appellate brief or an application for post-conviction relief. (Doc. 19 at
p. 4).

First, the Court agrees with the Magistrate Judge’s conclusion that Petitioner
did not have a constitutional right to “hybrid representation.” Because Petitioner was
represented by counsel on appeal, Petitioner did not have a constitutional right to file

his own appellate brief. It was therefore irrelevant that Petitioner did not receive a
copy of the state court record for purposes of appeal. Petitioner argues that the legal
principle that a criminal defendant is not entitled to hybrid representation is only
applicable at trial. The Court finds no basis for this assertion. To the contrary, the
United States Court of Appeals for the Fifth Circuit has held that there is no right to
hybrid representation on appeal. U.S. Stenbrecher, 112 Fed. Appx. 987, 988 (5th Cir.
2004).

The Court further agrees with the Magistrate Judge’s conclusion that
Petitioner did not have a constitutional right to a free copy of his state court trial
record while he sought post-conviction collateral relief. Petitioner asserts that the
case cited by the Magistrate Judge in support of his conclusion, Smith v. Beto, only
held that a petitioner does not have a constitutional right to a free copy of a state
criminal trial record where he was provided with a free trial transcript for his original
appeal. (Doc. 19 at pp. 6-8). 472 F.2d 164 (th Cir. 1973). However, Petitioner
overlooks that the Court also held that a petitioner must demonstrate a need for a

free copy of the trial transcript. fd. Petitioner has failed to make such a showing.
HiIl. CONCLUSION

Having carefully considered the underlying Petition and related filings, the
Court approves the Magistrate Judge’s Report and Recommendation, and hereby
adopts the findings of fact, conclusions of law, and recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 18) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Petitioner’s application for habeas corpus
relief is denied and that this proceeding is DISMISSED WITH PREJUDICE.

IT IS FURTHER ORDERED that in the event Petitioner pursues an appeal

in this case, a certificate of appealability is denied.

 

[O%#.
Baton Rouge, Louisiana, this ee day of August, 2019.
mc BRIAN KSON

UNITED STATES rerRIOD COURT
MIDDLE DISTRICT OF LOUISIANA
